Title: To George Washington from Samuel Sterett, 8 August 1793
From: Sterett, Samuel
To: Washington, George



Sir,
Baltimore 8th August 1793

The death of the late Surveyor of this port has occasioned the Office to be vacant. With respect & submission I offer myself a Candidate to fill it—My Character, both public & private, I hope, does not require particular recommendation to support it—And as to my situation in other respects I will candidly state that my support is totally dependant on my Industry, and I am ambitious to be engaged in the service of my Country—Should you deem me worthy of the appointment I shall endeavour to acquit myself with honor and propriety. With sentiments of profound respect, I have the honor to be, Sir, Your Humb. Sert

Samuel Sterett

